 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARTIN SOTO,                                        No. 2:20-cv-1635 TLN AC P
11                        Plaintiff,
12            v.                                          ORDER
13    D. HANSEN, et al.,
14                        Defendants.
15

16           Plaintiff has requested the appointment of counsel. The United States Supreme Court has

17   ruled that district courts lack authority to require counsel to represent indigent prisoners in § 1983

18   cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional

19   circumstances, the district court may request the voluntary assistance of counsel pursuant to 28

20   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

21   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

22           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

23   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

24   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

25   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

26   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

27   most prisoners, such as lack of legal education and limited law library access, do not establish

28   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
                                                         1
 1          Plaintiff requests appointment of counsel on the grounds that he requires assistance with
 2   the case and discovering defendants’ full names, which he is unable to do on his own because he
 3   is in a mental health program. ECF No. 16. There is no need for plaintiff to discover defendants’
 4   full names, as they have already been identified and indicated their intent to waive service of
 5   process, ECF No. 15, and plaintiff’s general claim that he requires assistance does not establish
 6   the existence of extraordinary circumstances.
 7          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 8   counsel, ECF No. 16, is DENIED.
 9   DATED: May 5, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
